Case 8:20-cv-00687-JLS-JDE Document 30 Filed 02/23/21 Page 1 of 2 Page ID #:465



                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. 8:20-cv-00687-JLS-JDE                                      Date: February 23, 2021
 Title: Gregory Reitz et al v. FCA US LLC et al

  Present: Honorable JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

              Melissa Kunig                                           N/A
              Deputy Clerk                                       Court Reporter

 ATTORNEYS PRESENT FOR PLAINTIFF: ATTORNEYS PRESENT FOR DEFENDANTS:

               Not Present                                       Not Present

 PROCEEDINGS: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: REMAND

         Before the Court is Plaintiffs’ Motion for Attorney’s Fees, currently scheduled for
 hearing on February 26, 2021. (Mot., Doc. 27.) Plaintiffs, who are California citizens,
 filed the original complaint in this action in state court, alleging a violation of
 California’s Song-Beverly Consumer Warranty Act against Defendant FCA US LLC and
 Defendant McPeek’s Chrysler Dodge Jeep Ram of Anaheim (“McPeek”). (Compl., Doc.
 1-2.) Defendants removed on the basis of diversity jurisdiction, asserting that McPeek, a
 California corporation, was fraudulently joined. (Notice of Removal, Doc. 1.) The
 parties reached a settlement before Plaintiff’s Motion to Remand (Doc. 11) came before
 the Court for hearing. Plaintiffs have now moved for an award of attorneys’ fees
 pursuant to the parties’ agreement. (Doc. 27.)
         It appears, however, that the Court lacks jurisdiction to rule on Plaintiffs’ pending
 motion. The operative complaint alleges no claims under federal law, nor does complete
 diversity exist, as Plaintiffs and Defendant McPeek are citizens of California. (First
 Amended Complaint, Doc. 10.) See, e.g., Miller et al v. FCA US LLC et al., Case No.
 8:20-cv-00360-JLS-DFM (Doc. 25, June 29, 2020). Accordingly, Defendants are
 ORDERED to show cause, in writing, within ten (10) days of the date of this Order,
 why the Court should not remand this action to state court. Plaintiffs may then file a


 ______________________________________________________________________________
                            CIVIL MINUTES – GENERAL                           1
Case 8:20-cv-00687-JLS-JDE Document 30 Filed 02/23/21 Page 2 of 2 Page ID #:466



                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

 Case No. 8:20-cv-00687-JLS-JDE                                   Date: February 23, 2021
 Title: Gregory Reitz et al v. FCA US LLC et al

 reply within seven (7) days of the date of Plaintiffs’ response. Defendants’ response may
 not exceed seven (7) pages, and Plaintiffs’ reply may not exceed five (5) pages.
        In light of the foregoing, the hearing on Plaintiffs’ motion is CONTINUED from
 February 26, 2021 to July 16, 2021 at 10:30 a.m.


                                                             Initials of Deputy Clerk: mku




 ______________________________________________________________________________
                            CIVIL MINUTES – GENERAL                           2
